Citation Nr: 1622514	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1982 to March 1990.  He also served as a member of the Army National Guard with active duty service from February 2013 to February 2015.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matter was previously before the Board in November 2015, when it was remanded for development.  It has now been returned to the Board for further appellate review.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the claims file.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's November 2015 remand directed that the Veteran be scheduled for a VA examination in order to determine whether it is at least as likely as not that any hemorrhoids were a) incurred in or are attributable to the Veteran's active duty service, to include the Veteran's credible reports of having to do heavy lifting while serving on active duty with the Marine Corps as a field artillery battery man; or b) related to his exposure to contaminated water while serving at Camp Lejeune.  The examiner was asked to provide a detailed rationale, taking into account all the medical and lay evidence of record, including the Veteran's lay statements, including his credible reports of having to do heavy lifting while serving on active duty with the Marine Corps as a field artillery battery man, and having suffered pain and bleeding from hemorrhoids during service.  The examiner was also asked to consider the statements submitted by the Veteran's wife and brother, in particular, the October 2008 statement from the Veteran's brother, who stated that when stationed with the Veteran at Camp Lejeune from 1982 to 1984, the Veteran developed hemorrhoids and suffered from discomfort and pain due to hemorrhoids since service.

The Veteran was afforded a VA examination in December 2015.  In finding that the Veteran's condition was less likely than not incurred in, caused by, or attributable to the Veteran's service, the examiner did not discuss any pertinent lay evidence of record.  In particular, the examiner did not address the Veteran's statements, and  also did not address the October 2008 statement from the Veteran's brother, as directed in the November 2015 remand.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  As such, upon remand, the Veteran's claims file should be returned to the November 2015 VA examiner so that the examiner may fully consider the Veteran's lay statements, and the statements from the Veteran's brother and wife, and provide a complete discussion as to whether the Veteran's hemorrhoids are the result of his service.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA physician who conducted the December 2015 VA examination for an addendum medical opinion.  The claims file, to include a copy of this remand, must be made available for review.  The physician is asked to provide the following opinion:

Whether it is at least as likely as not (a 50 percent probability or greater) that any hemorrhoids were a) incurred in or are attributable to the Veteran's service, to include the Veteran's credible reports of having to do heavy lifting while serving on active duty with the Marine Corps as a field artillery battery man; or b) related to his exposure to contaminated water while serving at Camp Lejeune.

The examiner should provide a detailed rationale for the opinion, taking into account all the medical and lay evidence of record, including the Veteran's lay statements and the other lay statements of record.  In particular, the examiner must consider the Veteran's credible reports of having to do heavy lifting while serving on active duty with the Marine Corps as a field artillery battery man, and having suffered pain and bleeding from hemorrhoids during service.  The examiner must also consider the statements in the claims file submitted by the Veteran's wife and brother, in particular, the October 2008 statement from the Veteran's brother, who stated that when stationed with the Veteran at Camp Lejeune from 1982 to 1984, the Veteran developed hemorrhoids, and suffered from discomfort and pain due to hemorrhoids, which have continued since service.  The physician should set forth the medical reasons for accepting or rejecting the statements of continuity of symptoms since service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the December 2015 examiner is unavailable, the file should be referred to another clinician with sufficient expertise to address the questions set out above.  If it is determined that an examination is required to address any questions posed above, an examination should be scheduled.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




